Case: 13-15915   Date Filed: 08/13/2014   Page: 1 of 6




                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-15915
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:11-cr-00180-MMH-JBT-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

AL LEROGUE JONES,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 13, 2014)

Before TJOFLAT, HULL and JORDAN, Circuit Judges.

PER CURIAM:
                Case: 13-15915       Date Filed: 08/13/2014      Page: 2 of 6


       After pleading guilty, Al Lerogue Jones appeals his 155-month sentence for

being a felon in possession of a firearm and ammunition, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(e). On appeal, Jones argues that his sentence is substantively

unreasonable. After review, we affirm.

       We review the reasonableness of a sentence for an abuse of discretion using

a two-step process. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008).

We look first at whether the district court committed any significant procedural

error and then at whether the sentence is substantively unreasonable in light of the

18 U.S.C. § 3553(a) factors and the totality of the circumstances. Id. 1 We will

vacate a sentence only if “left with the definite and firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors by

arriving at a sentence that lies outside the range of reasonable sentences dictated by

the facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010)

(en banc) (quotation marks omitted). The party who challenges the sentence bears

the burden of showing that the sentence is unreasonable in light of the record and

the § 3553(a) factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir.

2010).

       Jones has not met his burden to show his 155-month sentence is

substantively unreasonable. Jones’s sentence is at the lower end of the advisory

       1
       Jones does not argue that his sentence is procedurally unreasonable or point to any
procedural error at his sentencing.
                                                   2
               Case: 13-15915     Date Filed: 08/13/2014    Page: 3 of 6


guidelines range of 151 to 188 months and well below the statutory maximum life

sentence, both indications that the sentence is reasonable. See United States v.

Hunt, 526 F.3d 739, 746 (11th Cir. 2008); United States v. McKinley, 732 F.3d

1291, 1299 (11th Cir. 2013).

      In sentencing Jones, the district court emphasized the serious circumstances

of Jones’s current offense, which involved a civilian calling 911 to report that

Jones was waving a gun around in a parking lot and then police discovering Jones

with a revolver and two rounds of ammunition, as well as a crack pipe containing

cocaine residue. Although Jones claimed he was not actually waving the firearm

around, but instead was trying to barter the firearm for drugs, either one of these

was a dangerous activity that, in the words of the district court, “put[ ] other

individuals significantly at risk.” The district court stressed that Jones’s current

offense was even more serious in light of his prior criminal history, especially his

2007 convictions for aggravated battery with a deadly weapon and possession of a

firearm by a convicted felon, which involved Jones shooting a coworker.

      The district court’s concern over Jones’s criminal history is supported by the

record, which demonstrates that Jones has a lengthy history of at least 18 prior

convictions dating back to 1993, only four of which resulted in criminal history

points. Many of Jones’s prior crimes were drug-related and some involved theft or

violence. In addition, Jones had five prior convictions for driving on a suspended


                                              3
               Case: 13-15915    Date Filed: 08/13/2014    Page: 4 of 6


or revoked license. Based on his criminal history, Jones received the highest

criminal history category of VI and qualified as an armed career criminal under

both the Sentencing Guidelines and the Armed Career Criminal Act (“ACCA”).

Not only had Jones already been convicted of being a felon in possession of a

firearm once before, but during that offense Jones fought with a coworker, was

instructed by his employer to leave the work site, and then returned 45 minutes

later and shot his coworker in the buttocks. As the district court stated, given the

circumstances of Jones’s prior firearm offense, Jones “had no business having [a

loaded firearm] anywhere near [him].”

      The district court also stated that Jones showed a lack of respect for the law,

citing in particular the fact that Jones “[took] the law into [his] own hands” by

shooting his coworker rather than allowing the law to prosecute his coworker for

the altercation. In addition, Jones’s extensive criminal history and some of Jones’s

statements at the sentencing hearing minimizing some of his offenses showed a

lack of respect for the law.

      The fact that Jones provided substantial assistance after his arrest does not

undermine the district court’s finding that Jones showed a lack of respect for the

law. Rather, the district court took into account Jones’s assistance to authorities

when it granted the government’s U.S.S.G. § 5K1.1 and 18 U.S.C. § 3553(e)

motions—permitting a sentence below the mandatory minimum 15-year sentence


                                              4
                 Case: 13-15915     Date Filed: 08/13/2014    Page: 5 of 6


and reducing his advisory guidelines range from 180 to 210 months to 151 to 188

months—and then sentenced Jones to 155-months, at the lower end of the new

range.

         The record belies Jones’s claim that the district court failed to consider his

status as a small-time drug dealer who was in need of substance abuse treatment.

Jones’s counsel argued these facts in mitigation, and, in response, the district court

recommended that Jones be allowed to participate in drug treatment programs and

vocational training in prison.

         Jones also argues that the district court failed to adequately consider the

unfairness of applying the ACCA enhancement when one of Jones’s three

predicate offenses involved the sale of only 0.1 gram of cocaine. Jones’s counsel

raised this argument in the district court and also conceded that the cocaine offense

technically qualified as a predicate offense. The district court heard this argument

and was not required to address it explicitly, so long as it acknowledged that it had

considered the parties’ arguments and the § 3553(a) factors, which it did. See

United States v. Scott, 426 F.3d 1324, 1329-30 (11th Cir. 2005). The district court

went further, however, and explicitly considered Jones’s criminal history as a

whole to be an aggravating, rather than a mitigating, factor. Although Jones

disagrees with the district court’s assessment of his criminal history, after

reviewing the record, we cannot say that the district court committed a clear error


                                                5
              Case: 13-15915   Date Filed: 08/13/2014   Page: 6 of 6


in judgment in weighing the § 3553(a) factors or that Jones’s 155-month sentence

is unreasonable.

      AFFIRMED.




                                           6